 



     
ARROW ELECTRONICS, INC.
  FORM 10-K — EXHIBIT 10 (o) (xiii)  

  EXECUTION COPY

AMENDMENT NO. 12 TO TRANSFER AND ADMINISTRATION AGREEMENT

          AMENDMENT NO. 12 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of
February 14, 2005 (this “Amendment”), to that certain Transfer and
Administration Agreement dated as of March 21, 2001, as amended by Amendment
No. 1 to Transfer and Administration Agreement dated as of November 30, 2001,
Amendment No. 2 to Transfer and Administration Agreement dated as of
December 14, 2001, Amendment No. 3 to Transfer and Administration Agreement
dated as of March 20, 2002, Amendment No. 4 to Transfer and Administration
Agreement dated as of March 29, 2002, Amendment No. 5 to Transfer and
Administration Agreement dated as of May 22, 2002, Amendment No. 6 and Limited
Waiver to Transfer and Administration Agreement dated as of September 27, 2002,
Amendment No. 7 to Transfer and Administration Agreement dated as of
February 19, 2003, Amendment No. 8 to Transfer and Administration Agreement
dated as of April 14, 2003, Amendment No. 9 to Transfer and Administration
Agreement dated as of August 13, 2003, Amendment No. 10 to Transfer and
Administration Agreement dated as of February 18, 2004 and Amendment No. 11 to
Transfer and Administration Agreement dated as of August 13, 2004 (as so amended
and in effect, the “TAA”), by and among Arrow Electronics Funding Corporation, a
Delaware corporation (the “SPV”), Arrow Electronics, Inc., a New York
corporation, individually (“Arrow”) and as the initial Master Servicer, the
several commercial paper conduits identified on Schedule A to the TAA and their
respective permitted successors and assigns (the “Conduit Investors”; each
individually, a “Conduit Investor”), the agent bank set forth opposite the name
of each Conduit Investor on such Schedule A and its permitted successors and
assigns (each a “Funding Agent”) with respect to such Conduit Investor, and Bank
of America, National Association, a national banking association, as the
administrative agent for the Investors (the “Administrative Agent”), and the
financial institutions from time to time parties thereto as Alternate Investors.
Capitalized terms used and not otherwise defined herein have the meanings
assigned to such terms in the TAA.

PRELIMINARY STATEMENTS:

          WHEREAS, the SPV, Arrow, the Conduit Investors, the Funding Agents,
the Alternate Investors and the Administrative Agent have entered into the TAA;

          WHEREAS, the SPV and Arrow have requested that the Conduit Investors,
the Funding Agents, the Alternate Investors and the Administrative Agent agree
to make certain changes and amendments to the TAA;

          WHEREAS, Blue Ridge Asset Funding Corporation desires to become a
Conduit Investor under the TAA and Wachovia Bank, National Association desires
to become an Alternate Investor and Funding Agent under the TAA;

          WHEREAS, subject to the terms and conditions set forth herein, the
Conduit Investors, the Alternate Investors, the Funding Agents and the
Administrative Agent are willing to make such changes and amendments to the TAA;
and

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

          SECTION 1. Amendments to the TAA. Effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 3
hereof, the TAA is hereby amended as follows:

               Section 1.1. Section 1.1 is amended by amending and restating the
definition of “Commitment Termination Date,” such definition to read in its
entirety as follows:

“Commitment Termination Date” means the earliest to occur of (a) February 19,
2008, (b) the date the commitment of any Program Support Provider terminates
under any Program Support Agreement, and (c) the date of termination of any
Program Support Agreement; provided, that in any event the Commitment
Termination Date shall not occur prior to February 13, 2006 (or such later date
as to which the SPV, Arrow, each Conduit Investor, Funding Agent and Alternate
Investor affected thereby and the Administrative Agent may agree in writing).

               Section 1.2. Section 1.1 is amended by adding the following
clause (v) to the definition of “Receivable,”:

"(v) which are not Receivables owed by SPX Corp., by Actron Manufacturing
Company (a subsidiary of SPX Corp.) or any successor thereto.”

               Section 1.3. Schedule II is amended by amending and restating the
definition of “Yield Reserve,” such definition to read in its entirety as
follows:

“Yield Reserve” for any Calculation Period means an amount equal to the product
of (a) the Net Investment as of the most recent Month End Date, (b) the sum of
(i) the weighted average rates used to calculate Yield accrued and to accrue
through the end of each Rate Period with respect to all Portions of Investment
funded by the EFC Conduit Investor, (ii) the aggregate of the fee percentages
used to calculate the Program Fee, the Facility Fee and the Administrative Fee
set forth in Schedule IV and the Fee Letter with respect to such Calculation
Period, and (iii) 2.125%, and (c) the quotient, expressed as a percentage, of
(i) 2.00 multiplied by the Days Sales Outstanding divided by (ii) 360.

               Section 1.4. From and after the date upon which the
Administrative Agent receives a letter from Milbank, Tweed, Hadley & McCloy LLP
as to the effect of the amendments contained herein on the conclusions reached
in that certain opinion dated March 21, 2001 as to certain bankruptcy matters in
a form satisfactory to the Administrative Agent (the “Delivery Date”),
Subsection 4.1(f) is amended by deleting clause (iii) thereto.

 



--------------------------------------------------------------------------------



 



               Section 1.5. From and after the Delivery Date, Section 6.1 is
amended by amending and restating clause (k) thereof, such clause to read in its
entirety as follows:

          ”(k) [RESERVED].”

               Section 1.6. As of the effective date of this Amendment, Wachovia
Bank, National Association, as Alternate Investor and Funding Agent and Blue
Ridge Asset Funding Corporation, as Conduit Investor (collectively, the “New TAA
Parties”), shall each be a party to the TAA and, to the extent provided in this
Amendment, have the rights and obligations of an Alternate Investor, Funding
Agent or Conduit Investor, as applicable, thereunder.

     Accordingly, each of the New TAA Parties (i) confirms that it has received
a copy of the TAA, the First Tier Agreement and each Originator Agreement
together with copies of the financial statements referred to in Section 6.1 of
the TAA, to the extent delivered through the date of this Amendment, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment; (ii) appoints and
authorizes the Administrative Agent and the Related Funding Agent to take such
action as Administrative Agent or the Related Funding Agent on its behalf and to
exercise such powers and discretion under the TAA and the other Transaction
Documents as are delegated to the Administrative Agent or the Related Funding
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (iii) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the TAA are
required to be performed by it as an Alternate Investor or Conduit Investor, as
applicable; and (iv) specifies as its address for notices and its account for
payments the office and account set forth beneath its name on the signature
pages hereof.

               Section 1.7. Schedule A to the TAA is deleted in its entirety and
is replaced with the schedule attached hereto as Annex I.

               Section 1.8. Schedule B to the TAA is deleted in its entirety and
is replaced with the schedule attached hereto as Annex II.

               Section 1.9. Schedule IV to the TAA is amended by amending and
restating the table contained therein, such table to read in its entirety as
follows:

 



--------------------------------------------------------------------------------



 



                                  Program Fee                 Rate (Per Annum)  
              (prior to an     Rating     Facility Fee     Accounting Based    
S&P/Moody's     Rate (Per Annum)     Consolidation Event)    
Greater than or equal to A-/A3
    0.100%     0.175%    
BBB+/Baa1
    0.125%     0.175%    
BBB/Baa2
    0.150%     0.225%    
BBB-/Baa3
    0.200%     0.300%    
BB+/Ba1
    0.250%     0.450%    
BB/Ba2
    0.350%     0.550%    
BB-/Ba3
    0.500%     0.750%    
Less than BB-/Ba3 or not rated by each of S&P and Moody’s
    Base Rate     0.000%    

               Section 1.10. Schedule 11.3 to the TAA is deleted in its entirety
and is replaced with the schedule attached hereto as Annex III.

          SECTION 2. Representations and Warranties of the SPV and Arrow. To
induce the Conduit Investors, Alternate Investors, the Funding Agents and the
Administrative Agent to enter into this Amendment, the SPV and Arrow each makes
the following representations and warranties (which representations and
warranties shall survive the execution and delivery of this Amendment) as of the
date hereof, after giving effect to the amendments set forth herein:

               Section 2.1. Authority. The SPV and Arrow each has the requisite
corporate power, authority and legal right to execute and deliver this Amendment
and to perform its obligations hereunder and under the Transaction Documents,
including the TAA (as modified hereby). The execution, delivery and performance
by the SPV and Arrow of this Amendment and their performance of the Transaction
Documents, including the TAA (as modified hereby), have been duly approved by
all necessary corporate action and no other corporate proceedings are necessary
to consummate such transactions.

               Section 2.2. Enforceability. This Amendment has been duly
executed and delivered by the SPV and Arrow. This Amendment is the legal, valid
and binding obligation of the SPV and Arrow, enforceable against the SPV and
Arrow in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium or other similar laws affecting the rights of creditors
generally and the application of general principles of equity (regardless of
whether considered in a proceeding at law or in equity). The making and delivery
of this Amendment and the performance of the Agreement, as amended by this
Amendment, do not violate any provision of law or any regulation (except to the
extent that the violation thereof could not, in the aggregate, be expected to
have a Material Adverse Effect or a material adverse effect on the condition
(financial or otherwise), business or properties of Arrow and the other

 



--------------------------------------------------------------------------------



 



Originators, taken as a whole), or its charter or by-laws, or result in the
breach of or constitute a default under or require any consent under any
indenture or other agreement or instrument to which it is a party or by which it
or any of its properties may be bound or affected.

               Section 2.3. Representations and Warranties. The representations
and warranties contained in the Transaction Documents are true and correct on
and as of the date hereof as though made on and as of the date hereof after
giving effect to this Amendment.

               Section 2.4. No Termination Event. After giving effect to this
Amendment, no event has occurred and is continuing that constitutes a
Termination Event or a Potential Termination Event.

          SECTION 3. Conditions Precedent. This Amendment shall become
effective, as of the date hereof, on the date on which the following conditions
precedent shall have been fulfilled:

               Section 3.1. This Amendment. The Administrative Agent shall have
received counterparts of this Amendment, duly executed by each of the parties
hereto.

               Section 3.2. Additional Documents. The Administrative Agent shall
have received all additional approvals, certificates, documents, instruments and
items of information as the Administrative Agent may reasonably request and all
of the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent and each Funding Agent.

               Section 3.3. Amendment Fee. Each of the Funding Agents shall have
received payment of an amendment fee equal to (i) 0.05% multiplied by (ii) the
sum of the Commitments of the related Alternate Investors and divided by
(iii) 1.02.

          SECTION 4. References to and Effect on the Transaction Documents.

               Section 4.1. Except as specifically amended and modified hereby,
each Transaction Document is and shall continue to be in full force and effect
and is hereby in all respects ratified and confirmed.

               Section 4.2. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Investor, Funding Agent or the Administrative Agent under any Transaction
Document, nor constitute a waiver, amendment or modification of any provision of
any Transaction Document, except as expressly provided in Section 1 hereof.

               Section 4.3. This Amendment contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof

 



--------------------------------------------------------------------------------



 



and shall constitute the entire agreement among the parties hereto with respect
to the subject matter hereof superseding all prior oral or written
understandings.

               Section 4.4. Each reference in the TAA to “this Agreement”,
“hereunder”, “hereof” or words of like import, and each reference in any other
Transaction Document to “the Transfer and Administration Agreement”,
“thereunder”, “thereof” or words of like import, referring to the Agreement,
shall mean and be a reference to the Agreement as amended hereby.

               Section 4.5. Arrow and the SPV agree that as of the effective
date of this Amendment, the respective Commitments under the TAA of each of
Bowand, LLC, Polonious Inc. and Danske Bank A/S (collectively, the “Exiting
Parties”) are hereby terminated and agree that each of the Exiting Parties
hereby ceases to be a party to the TAA.

          SECTION 5. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telefacsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.

          SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

          SECTION 7. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF,
CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN
CONNECTION WITH THIS AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT.

 



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            Arrow Electronics Funding Corporation,
as SPV
      By:   /s/ Ira Birns         Name:   Ira Birns        Title: President     

            Arrow Electronics, Inc.,
individually and as Master Servicer
      By:   /s/ Ira Birns         Name:   Ira Birns        Title: President     

            Kitty Hawk Funding Corporation,
as a Conduit Investor
      By:   /s/ Jill A. Gordon         Name:   Jill A. Gordon        Title: Vice
President     

            Bank of America, National Association,
as a Funding Agent, as Administrative Agent, and as an
Alternate Investor
      By:   /s/ Charu Mani         Name:   Charu Mani        Title: Vice
President     

 



--------------------------------------------------------------------------------



 



    Delaware Funding Company, LLC,
as a Conduit Investor       By: JPMorgan Chase Bank, N.A. (formerly known as
JPMorgan Chase Bank), its attorney-in-fact

                  By:   /s/ Mark J. Connor         Name:   Mark Connor       
Title: Vice President     

            JPMorgan Chase Bank, N.A.,
(formerly known as JPMorgan Chase Bank) as a Funding
Agent and as an Alternate Investor
      By:   /s/ Mark J. Connor         Name:   Mark Connor        Title: Vice
President     



    Alpine Securitization Corp.,
as a Conduit Investor       By: Credit Suisse First Boston, New York Branch,
its attorney-in-fact

                  By:   /s/ Joseph Soave         Name:   Joseph Soave       
Title: Director     

                  By:   /s/ Mark Golombeck         Name:   Mark Golombeck       
Title: Director     

            Credit Suisse First Boston, New York Branch
as a Funding Agent and as an Alternate Investor
      By:   /s/ Josh Borg         Name:   Josh Borg        Title: Vice
President     

         

 



--------------------------------------------------------------------------------



 



                  By:   /s/ Alberto Zonca         Name:   Alberto Zonca       
Title: Director     

            Liberty Street Funding Corp.,
as a Conduit Investor
      By:   /s/ Bernard J. Angelo         Name:   Bernard J. Angelo       
Title:   Vice President     

            The Bank of Nova Scotia,
as a Funding Agent and as an Alternate Investor
      By:   /s/ M. Kus         Name:   M. Kus        Title: Director     

            Gotham Funding Corporation,
as a Conduit Investor
      By:   /s/ Geraldine St-Louis         Name:   Geraldine St-Louis      
Title: Vice President     

            The Bank of Tokyo-Mitsubishi, Ltd., New York
Branch,
as a Funding Agent
      By:   /s/ A.K. Reddy         Name:   A.K. Reddy        Title: Vice
President     

            The Bank of Tokyo-Mitsubishi, Ltd., New York
Branch,
as an Alternate Investor
      By:   /s/ J. Terrence Dennehy         Name:   J. Terrence Dennehy       
Title: Authorized Signatory     

         

 



--------------------------------------------------------------------------------



 



            Old Line Funding, LLC,
as a Conduit Investor
      By:   /s/ Kimberly L. Wagner         Name:   Kimberly L. Wagner       
Title: Authorized Signatory     

            Royal Bank of Canada
as a Funding Agent and as an Alternate Investor
      By:   /s/ Robert S. Jones         Name:   Robert S. Jones        Title:
Authorized Signatory     

                  By:   /s/ Veronica L. Gallagher         Name:   Veronica L.
Gallagher        Title: Authorized Signatory     

            Blue Ridge Asset Funding Corporation
as a Conduit Investor
      By:   /s/ Douglas R. Wilson, Sr.         Name:   Douglas R. Wilson, Sr.   
    Title: Vice President     

            Wachovia Bank, National Association,
as a Funding Agent and as an Alternate Investor
      By:   /s/ William P. Rutkowski         Name:   William P. Rutkowski       
Title: Vice President   

 



--------------------------------------------------------------------------------



 



         

ANNEX I

Schedule A

                                                Conduit     Related          
Alternate           Funding     Alternate     Related Funding     Investor(s)  
  Conduit Investor     Limit     Investor(s)     Agent     Commitment    
Kitty Hawk Funding
Corporation
    $ 82,280,000       Bank of America, National Association     Bank of
America, National Association     $ 82,280,000      
Delaware Funding
Company, LLC
    $ 82,280,000       JPMorgan Chase Bank, N.A. (formerly known as JPMorgan
Chase Bank)     JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase
Bank)     $ 82,280,000      
Alpine Securitization Corp.
    $ 82,280,000       Credit Suisse First
Boston, New York
Branch     Credit Suisse First
Boston, New York
Branch     $ 82,280,000      
Liberty Street Funding Corp.
    $ 82,280,000       The Bank of Nova Scotia     The Bank of Nova Scotia     $
82,280,000      
Gotham Funding
Corporation
    $ 82,280,000       The Bank of Tokyo-Mitsubishi, Ltd., New York Branch    
The Bank of Tokyo-Mitsubishi, Ltd., New York Branch     $ 82,280,000      
Old Line Funding,
LLC
    $ 74,800,000       Royal Bank of Canada     Royal Bank of Canada     $
74,800,000      
Blue Ridge Asset
Funding Corporation
    $ 74,800,000       Wachovia Bank,
National
Association     Wachovia Bank,
National
Association     $ 74,800,000      

 



--------------------------------------------------------------------------------



 



Annex II

SCHEDULE B

Match Funding Conduit Investors

Kitty Hawk Funding Corporation

Old Line Funding, LLC

Gotham Funding Corporation

 



--------------------------------------------------------------------------------



 



Annex III

SCHEDULE 11.3

Address and Payment Information

If to the Conduit Investors:

     
(1)
  Kitty Hawk Funding Corporation

  Lord Securities

  48 Wall Street

  27th Floor

  New York, New York 10005

  Attention: Jill Gordon

  Telephone: 212/346-9021

  Facsimile: 212/346-9012
 
   
(2)
  Delaware Funding Company, LLC

  c/o JPMorgan Securities Inc.

  270 Park Avenue, 10th Floor

  New York, New York 10017

  Attention: Christopher Lew

  Telephone: 212/834-5469

  Facsimile: 212/834-6657
 
   
(3)
  Alpine Securitization Corp.

  c/o Credit Suisse First Boston, New York Branch

  as Administrative Agent

  11 Madison Avenue

  New York, NY 10010

  Attention: Joe Soave

  Telephone: 212/325-9082

  Facsimile: 212/325-4519
 
   
(4)
  Liberty Street Funding Corp.

  c/o Global Securitization Services, LLC

  114 West 47th Street

  Suite 1715

  New York, NY 10036

  Attention: Andrew L. Stidd

  Telephone: 212/302-5151

  Facsimile: 212/302-8767
 
   
(5)
  Gotham Funding Corporation

  c/o The Bank of Tokyo-Mitsubishi, Ltd., New York Branch

  1251 Avenue of the Americas

  New York, New York 10020

  Attention: Devang Sodha

  Telephone: 212/782-5980

 



--------------------------------------------------------------------------------



 



     

  Facsimile: 212/782-6998
 
   
(6)
  Old Line Funding, LLC

  c/o Global Securitization Services, LLC

  445 Broad Hollow Road

  Suite 239

  Melville, NY 11747

  Attention: Tony Wong

  Tel. No.: (631) 930-7207

  Facsimile No.: (212) 302-8767
 
   

  With a copy to:

  Old Line Funding, LLC

  One Little Falls Centre

  2711 Centerville Road

  Suite 215

  Wilmington, DE 19808

  Attn: Kim Wagner

  Tel: (302) 892-5903

  Fax: (302) 892-5900

  E-mail: conduit_administration@rbccm.com
 
   
(7)
  Blue Ridge Asset Funding Corporation

  c/o Wachovia Capital Markets, LLC

  301 South College Street, TW-16

  Mail Stop NC-0171

  Charlotte, NC 28288

  Attention: Douglas R. Wilson

  Tel. No.: (704) 374-2520

  Facsimile No.: (704) 383-9579

If to the Alternate Investors:

     
 
   
(1)
  Bank of America, National Association

  NC1-027-19-01

  214 North Tryon Street, 19th Floor

  Charlotte, NC 28255

  Attention: Global Asset Backed Securitization Group;

  Portfolio Management

  Attention: Charu Mani

  Telephone: 704/683-4692

  Facsimile: 704/388-9169
 
   
(2)
  JPMorgan Securities Inc.

  c/o Delaware Funding Company, LLC


  270 Park Avenue, 10th Floor

 



--------------------------------------------------------------------------------



 



     

  New York, New York 10017

  Attention: Christopher Lew

  Telephone: 212/834-5469

  Facsimile: 212/834-6657
 
   
(3)
  Credit Suisse First Boston, New York Bank

  11 Madison Avenue

  New York, New York 10010

  Attention: Joe Soave

  Telephone: 212/325-9082

  Facsimile: 212/325-4519
 
   
(4)
  The Bank of Nova Scotia

  1 Liberty Plaza, 26th Floor

  New York, New York 10006

  Attention: Richard L. Taiano

  Telephone: 212/225-5070

  Facsimile: 212/225-5290
 
   
(5)
  The Bank of Tokyo-Mitsubishi, Ltd., New York Branch

  1251 Avenue of the Americas

  New York, New York 10020

  Attention: US Corporate Banking, PMG Group, Spencer Hughes

  Telephone: 212/782-4226
 
   
 
   
(6)
  Royal Bank of Canada

  One Liberty Plaza, 5th Floor

  New York, NY 10006-1404

  Attention: Managing Director, Global Securitization Group

  Tel No.: (212) 428-6537

  Facsimile No.: (212) 428-2304
 
   

  With a copy to:

  Old Line Funding, LLC

  One Little Falls Centre

  2711 Centerville Road

  Suite 215

  Wilmington, DE 19808

  Attn: Kim Wagner

  Tel: (302) 892-5903

  Fax: (302) 892-5900

  E-mail: conduit_administration@rbccm.com
 
   
(7)
  Wachovia Bank, National Association

  191 Peachtree Street, N.E.

  Mail Stop GA-8088

  Atlanta, GA 30303

 



--------------------------------------------------------------------------------



 



     

  Attention: Victoria Dudley

  Telephone: (404) 332-6562

  Fax: (404) 332-5152

If to the Funding Agents:

     
 
   
(1)
  Bank of America, National Association,

  as Funding Agent for Kitty Hawk Funding Corporation

  NC1-027-19-01

  214 North Tryon Street, 19th Floor

  Charlotte, NC 28255

  Attention:Global Asset Backed Securitization Group;

  Portfolio Management

  Telephone:704/683-4692

  Facsimile:704/388-9169
 
   

  Payment Information:
 
   

  Deutsche Bank

  ABA 021001033

  Account No.: 00362941

  Account Name: DB as Depository for KHFC
 
   
(2)
  JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank)

  as Funding Agent for Delaware Funding Company, LLC

  One Bank One Plaza

  Mail Suite: IL1-0079

  Chicago, IL 60670

  Attention: D’Andrea Anderson

  Telephone: (312) 732-7206

  Facsimile: (312) 732-1844
 
   

  Payment Information:
 
   

  Bank One, NA

  ABA No. 071000013

  Account No. 645475310

  Reference: DFC/Arrow Electronics

  Attention: D’Andrea Anderson
 
   
(3)
  Credit Suisse First Boston New York Branch,

  as Funding Agent for Alpine Securitization Corp.

  11 Madison Avenue

 



--------------------------------------------------------------------------------



 



     

  New York, New York 10010

  Attention: Joe Soave

  Telephone: 212/325-9082

  Facsimile: 212/325-4519
 
   

  Payment Information:
 
   

  Bank of New York

  ABA No. 02-000-018

  Account No. 890-038-7025

  Reference: Arrow Funding
 
   
(4)
  The Bank of Nova Scotia,

  as Funding Agent for Liberty Street Funding Corp.

  1 Liberty Plaza, 26th Floor

  New York, New York 10006

  Attention: Richard L. Taiano

  Telephone: 212/225-5070

  Facsimile: 212/225-5290
 
   

  Payment Information:
 
   

  The Bank of Nova Scotia- New York Agency

  ABA No. 026-002-532

  Account No. 02158-13

  Reference: Arrow Electronics Funding Corporation [Reason for Payment]
 
   
(5)
  The Bank of Tokyo-Mitsubishi, Ltd., New York Branch

  as Funding Agent for Gotham Funding Corporation

  1251 Avenue of the Americas

  10th Floor

  New York, New York 10020

  Attention: Aditya Reddy

  Telephone: 212/782-6957

  Facsimile: 212/782-6448
 
   

  Payment Information:
 
   

  Bank of Tokyo-Mitsubishi Trust Company

  ABA No. 026-009-687

  Account Name: Gotham Funding Corporation

  Account No. 310035147

  Reference: Arrow — Electronics
 
   
(6)
  Royal Bank of Canada

  as Funding Agent for Old Line Funding, LLC

  Global Securitization Group

  One Liberty Plaza

  New York, New York 10006-1404

  Attention:Tony Cowart

 



--------------------------------------------------------------------------------



 



     

  Telephone: 212/428-6291

  Facsimile: 212/428-2304
 
   

  With a copy to:

  Old Line Funding, LLC

  One Little Falls Centre

  2711 Centerville Road

  Suite 215

  Wilmington, DE 19808

  Attn: Kim Wagner

  Tel: (302) 892-5903

  Fax: (302) 892-5900

  E-mail: conduit_administration@rbccm.com

  E-mail CC: Kevin.Wilson@rbccm.com
 
   

  Payment Information:
 
   

  Deutsche Bank Trust Company Americas

  ABA #021-001-033

  Account Name: Old Line Funding Corporation

  Account # 048-72-850

  Reference: Kim Sukdeo/Arrow Electronics

  (212) 602-1263
 
   
(7)
  Wachovia Bank, National Association

  as Funding Agent for Blue Ridge Asset Funding Corporation

  201 South College Street

  Charlotte, NC 28288

  Attention: Sherry McInturf

  Telephone: (704) 715-1125

  Fax: (404) 332-5152
 
   

  Payment Information:
 
   

  First Union National Bank

  ABA# 053000219

  Acct. Name: CP Liability Account

  Account Number: 2000010384921

  Reference: Arrow Electronics

If to the SPV:

 
Arrow Electronics Funding Corporation
7459 South Lima Street
Building 2
Englewood, Colorado 80112

 



--------------------------------------------------------------------------------



 



 
Telephone:
Facsimile:
 
Payment Information:
Chase Manhattan Bank
ABA 021 000 021
Account No. 323-1-96500
Reference A/R Securitization Funding
 
If to Arrow or the Master Servicer:
 
Arrow Electronics, Inc.
50 Marcus Drive
Melville, New York 11747
Telephone: (631) 847-1657
Facsimile: (631) 847-5379
 
Payment Information:
 
Chase Manhattan Bank
New York, NY
ABA 021000021
Account No. 144-0-91175
 
If to the Administrative Agent:
 
Bank of America, National Association
NC1-027-19-01
214 North Tryon Street, 19th Floor
Charlotte, NC 28255
Attention: Global Asset Backed Securitization Group; Portfolio Management
Attention: Charu Mani
Telephone: 704/683-4692
Facsimile: 704/388-9169
 
Additional copy of Master Servicer Report, Investment Request to be delivered
to:
 
Bank of America, National Association,
as Administrator
NC1-027-19-01
214 North Tryon Street
Charlotte, NC 28255
Attention: Global Asset Backed Securitization Group; Portfolio Management, Tim
Pacitto
Telephone: 704/388-9464
Facsimile: 704/388-0027

 



--------------------------------------------------------------------------------



 



 
Email: timothy.pacitto@bankofamerica.com
Payment Information:
 
Collection Account
 
ABA 026009593
Account Name: BA as Agent for Investors — Collection Account (Arrow)
Account No. 0006 8765 0051
Reference: Arrow Electronics
 
Funding Account
 
ABA 026009593
Account Name: BA as Agent for Investors — Arrow Electronics
Account No. 0006 8765 0048
Reference: Arrow Electronics

 